DocuSign Envelope ID: CC28ECFE-C46C-45E9-A136-E17B950976EE

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into and

effective as of February 3, 2020 (the "Effective Date"), by and between
Marijuana

Company of America, Inc., a Utah corporation (the “Company"), 1390 West Valley

Parkway, Ste. 205, Escondido, CA 92025, and Jesus Quintero, an individual
residing at

16860 SW 1* Street, Pembroke Pines, FL 33027, ("Executive"), with reference to
the

following facts:

 

RECITALS

 

A. The Company desires to obtain the association and services of Executive as

Principal Executive Officer and Principal Accounting Officer. The Company is
willing to

engage Executive's services on the terms and conditions set forth below.

 

B. Executive desires to enter into this Agreement with the Company for a
specific

period of time and is willing to do so under the following terms and conditions.

 

AGREEMENT

 

In consideration of the forgoing recitals and of the mutual promises and

conditions set forth herein, the parties hereto agree as follows:

 

1. Employment. The Company hereby agrees to employ Executive as Principal

Executive Officer and Principal Accounting Officer, and Executive agrees to
accept

employment upon the terms and conditions set forth herein. Executive shall have
such

duties and responsibilities as may be delegated or assigned from time to time by
the

Company's Principal Executive Officer or Board of Directors.

 

1.1 Executive agrees to faithfully devote his time, energy and abilities to the

proper and efficient discharge of his duties set forth above.

 

2. Term. Subject to the termination provisions in Section 5 hereof, the term of

Executive's employment shall be for a 12 month period, renewable at the option
of the

Parties, commencing as of the Effective Date and, subject to Section 5, ending
on

February 1, 2021 (the "Term").

 

3. Compensation.

 

3.1 Salary. For all services as Principal Executive Officer and Principal

Accounting Officer that Executive renders to the Company during the Term of this

Agreement, Executive will be compensated with a gross monthly salary of fifteen

thousand dollars ($15,000.00). The monthly salary shall be paid as follows:
twelve

thousand dollars ($12,000) in cash, and an equivalent of three thousand dollars’

($3,000) worth of Company restricted common stock, determined as of the closing
price

of the Company's common stock on the final trading day of each month as reported
on

the OTC Markets Listing Service. Such cash monthly salary shall be payable
consistent

with the payroll practices as established by the Company. Where applicable,
payments

will be subject to income tax withholding and other payroll tax deductions
required by

applicable state and federal law.

DocuSign Envelope ID: CC28ECFE-C46C-45E9-A136-E17B950976EE

 

3.2 Expenses. During the Term of this Agreement, the Company shall reimburse

Executive for reasonable and authenticated out-of-pocket expenses incurred in

connection with performance of Executive’s duties hereunder, including (without

limitation) travel expenses, food and lodging while away from home, and
entertainment,

subject to such policies as the Company may from time to time reasonably
establish for

its employees.

 

3.3 Other Benefits. Subject to the terms hereof, Executive shall receive the
same

standard employment benefits as the other executive employees of the Company, as

determined by the Company's Board of Directors, including participation in the

Company’s Employee Incentive Plan.

 

4. Proprietary Information. Executive acknowledges that Executive currently has

knowledge, and during the term of this Agreement will gain further knowledge, of

information not generally known about the Company and which gives the Company an

advantage over its competitors, including (without limitation) information of a
technical

nature, such as “know how," formulae, secret processes or machines, computer

programs, inventions and research projects, and information of a business
nature, such

as information about costs, profits, markets, sales, Company finances,
employees, lists

of customers and other information of a similar nature to the extent not
available to the

public, and plans for future developments (collectively, “Confidential
Information").

Executive agrees to keep secret all such Confidential Information of the
Company,

including information received in confidence by the Company from others, and
agrees

not to disclose any such Confidential Information to anyone outside the Company

except as required in the course of his duties, either during or after his
employment.

 

5. Termination of Employment. This Agreement is terminable prior to the

expiration of the Term in the manner and to the extent set forth in this Section
5, and not

otherwise.

 

5.1 Death. This Agreement shall terminate upon the death of the Executive.

 

5.2 Disability. This Agreement shall terminate upon the permanent disability of

Executive. For purposes of this Agreement, “Disability” shall mean the
Executive's

inability, due to physical or mental incapacity, to perform the essential
functions of his

job, with or without reasonable accommodation, for one hundred eighty (180) days
out

of any three hundred sixty-five (365) day period, or one hundred twenty (120)

consecutive days; provided however, in the event that the Company temporarily

replaces the Executive, or transfers the Executive's duties or responsibilities
to another

individual on account of the Executive's inability to perform such duties due to
a mental

or physical incapacity which is, or is reasonably expected to become, a
Disability, then

the Executive’s employment shall not be deemed terminated by the Company, and
the

Executive shall not resign with Good Reason as a result thereof. Any question as
to the

existence of the Executive's Disability as to which the Executive and the
Company

cannot agree shall be determined in writing by a qualified independent physician

mutually acceptable to the Executive and the Company. If the Executive and the

Company cannot agree as to a qualified independent physician, each shall appoint
such

a physician and those two physicians shall select a third who shall make such

 

PAGE 2 OF 7

DocuSign Envelope ID: CC28ECFE-C46C-45E9-A136-E17B950976EE

 

determination in writing. The determination of Disability made in writing to the
Company

and the Executive shall be final and conclusive for all purposes of this
Agreement.

 

5.3 Termination for Cause. The Company may terminate this Agreement at any

time without further delay for Executive's willful misconduct including, but not
limited to,

fraud, dishonesty, willful breach or habitual neglect of duties, disclosure of
Confidential

information, and engagement in any activity materially adverse to the Company
during

the Term of this Agreement.

 

5.4 Voluntary Termination. At any time during the Term, and for any reason,

Executive may voluntarily terminate this Agreement and resign from the
employment of

the Company. Such termination and resignation shall he effected by thirty (30)
days’

prior written notice to the Company.

 

§.5 Termination for Good Reason. At any time during the Term, the Executive

may voluntarily terminate this Agreement and resign from the employment of the

Company for Good Reason, as defined below. Such termination and resignation
shall

be effected by sixty (60) days’ prior written notice to the Company. "Good
Reason" shall

mean termination based upon:

 

(i) The assignment to the Executive of any duties materially inconsistent with
his

positions, duties, responsibilities and status with the Company as in effect
immediately

prior to such assignment, or a significant change in such Executive’s reporting

responsibilities or offices as in effect immediately prior to such change,
except in

connection with the termination of the Executive’s employment pursuant to
Sections 5.1,

5.2, 5.3, or 5.4;

 

(ii) A reduction by the Company in the Executive's compensation as set forth in

Section 3.1 hereof which is not consented to by the Executive; the Executive may

withdraw any prior consent upon 30 days’ prior written notice to the Company;

 

(iii) The requirement by the Company that the Executive be based anywhere

other than within a one hundred (100) mile radius of Executive's office, except
for

required travel on the Company's business to an extent substantially consistent
with the

Executive's present business travel obligations, or in the event the Executive
consents

to any such relocation, the failure by the Company to pay (or to reimburse the

Executive) for all reasonable moving expenses in connection with any such
relocation.

 

5.6 Termination Without Cause. At any time during the Term, and for any reason

or no reason (except as provided in Sections 5.1, 5.2, 5.3 or 5.4), the Company
may

terminate Executive's employment, provided only that the Company shall
nonetheless

pay to Executive his pro rata salary as provided in Section 3.1, together with
any other

pro rata compensation or benefits due hereunder, to the date of termination.

 

Change in corporate control —- should the management or ownership of the

Company change substantially, Executive may be terminated with the same
conditions

as paragraph 5.6.

 

5.7 Effect of Termination.

 

(i) In the event the Executive's employment is terminated due to his death or

disability, no additional salary shall be paid beyond what was earned and unpaid
pro

 

PAGE 3 OF 7

DocuSign Envelope ID: CC28ECFE-C46C-45E9-A136-E17B950976EE

 

rata prior to Executive's death or disability. Any unpaid earned salary, and
common

stock earned pursuant to the provisions of Section 3.1(a), shall either be paid
to

Executive in the event of disability, or be issued to Executive's beneficiary as

established by the intestate succession laws of the State of California, or
Executive's

will or trust.

 

(ii) In the event Executive's employment is terminated by the Company for cause

pursuant to Section 5.3 above, all compensation and other benefits due under
this

Agreement shall cease upon the date of such termination of employment
("Employment

Termination Date").

 

(iii) In the event Executive voluntarily terminates his employment pursuant to

Section 5.4 above, the Company shall pay to Executive his pro rata salary earned
as of

the date of termination as provided in Section 3.1, together with any other pro
rata

compensation or benefits due hereunder, also paid pro rata to the date of
termination.

 

(iv) In the event Executive terminates his employment for good reason pursuant

to Section 5.5, the Company shall pay to Executive his pro rata salary earned as
of the

date of termination as provided in Section 3.1, together with any other pro rata

compensation or benefits due hereunder, also paid pro rata to the date of
termination.

 

(v) In the event the Company elects to terminate Executive's employment without

cause, pursuant to Section 5.6, the Company shall pay to Executive his pro rata
salary

earned as of the date of termination as provided in Section 3.1, together with
any other

pro rata compensation or benefits due hereunder, also paid pro rata to the date
of

termination.

 

5.8 Notice of Termination. Any termination of the Executive's employment

hereunder by the Company or by the Executive during the Employment Term (other

than termination pursuant to Section 5.1 on account of the Executive’s death)
shall be

communicated by written notice of termination (“Notice of Termination”) to the
other

party hereto in accordance with Section 9.2.

 

5.9 Cooperation. The parties agree that certain matters in which the Executive

will be involved during the Term may necessitate the Executive's cooperation in
the

future. Accordingly, following the termination of the Executive's employment for
any

reason, to the extent reasonably requested by the Company, the Executive shall

cooperate with the Company in connection with matters arising out of the
Executive's

service to the Company; provided that, the Company shall make reasonable efforts
to

minimize disruption of the Executive's other activities. The Company shall
reimburse the

Executive for reasonable expenses incurred in connection with such cooperation
and, to

the extent that the Executive is required to spend substantial time on such
matters, the

Company shall compensate the Executive at an hourly rate based on the
Executive’s

Base Salary on the Termination Date.

 

5.10 Exit Obligations. Upon (a) voluntary or involuntary termination of the

Executive's employment or (b) the Company’s request at any time during the

Executive’s employment, the Executive shall (i) provide or return to the Company
any

and ail Company property, including keys, key cards, access cards,
identification cards,

security devices, employer credit cards, network access devices, computers, cell

 

PAGE 4 OF 7

DocuSign Envelope ID: CC28ECFE-C46C-45E9-A136-E17B950976EE

 

phones, smartphones, PDAs, pagers, fax machines, equipment, speakers, webcams,

manuals, reports, files, books, compilations, work product, e-mail messages,

recordings, tapes, disks, thumb drives or other removable information storage
devices,

hard drives, negatives and data and all Company documents and materials
belonging to the Company and

stored in any fashion, including but not limited to those that constitute

or contain any Confidential Information, that are in the possession or control
of the

Executive, whether they were provided to the Executive by the Company or any of
its

business associates or created by the Executive in connection with his
employment by

the Company; and (ii) delete or destroy all copies of any such documents and
materials

not returned to the Company that remain in the Executive's possession or
control,

including those stored on any non-Company devices, networks, storage locations,
and

media in the Executive’s possession or control.

 

6. Specific Enforcement. Executive is obligated under the Agreement to render

service of a special, unique, unusual, extraordinary, and intellectual
character, thereby

giving this Agreement peculiar value, so that the loss thereof cannot be
reasonably or

adequately compensated in damages in an action at law. Therefore, in addition to
other

remedies provided by law, the Company shall have the right during the Term to
compel

specific performance hereof by Executive and/or obtain injunctive relief against
the

performance of services elsewhere by Executive, without the posting of any bond
or

other security. The aforementioned equitable relief shall be in addition to, not
in lieu of,

legal remedies, monetary damages, or other available forms of relief. In the
event the

Company seeks and obtains legal and/or equitable relief under this Section, the

Company shall recover its attorney fees and costs from Executive.

 

7. Governing Law & Dispute Resolution. This Agreement, for all purposes, shall

be construed in accordance with the laws of California without regard to
conflicts of law

 

principles. Any action or proceeding by either of the parties to enforce this
Agreement

shall be brought only in a state or federal court located in the state of
California county

of San Diego. The parties hereby irrevocably submit to the exclusive
jurisdiction of such

courts and waive the defense of inconvenient forum to the maintenance of any
such

action or proceeding in such venue.

 

7.1 Attorney Fees. The prevailing party in any legal action to enforce or
construe

this Agreement shail recover its reasonable attorney fees as an element of
costs.

 

8. Tax Consequences. The Company shall have no obligation to Executive with

respect to any tax obligations incurred as the result of or attributable to this
Agreement

or arising from any payments made or to be made hereunder. Any distributions
made

pursuant to this Agreement shall be subject to such withholding and reports as
may be

required by any then-applicable laws or regulations of any state or federal
taxing

authority.

 

9. Indemnification. In the event that the Executive is made a party or
threatened

to be made a party to any action, suit, or proceeding, whether civil, criminal,

administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by

the Executive or the Company related to any contest or dispute between the
Executive and the Company or any of its affiliates

with respect to this Agreement or the

Executive’s employment hereunder, by reason of the fact that the Executive is or
was

 

PAGE 5 OF 7

DocuSign Envelope ID: CC28ECFE-C46C-45E9-A136-E17B950976EE

 

an officer of the Company, or any affiliate of the Company, or is or was serving
at the

request of the Company as a director, officer, member, employee, or agent of
another

corporation or a partnership, joint venture, trust, or other enterprise, the
Executive shall

be indemnified and held harmless by the Company to the fullest extent applicable
to any

other officer or director of the Company to the maximum extent permitted under

applicable law and the Company's bylaws from and against any liabilities, costs,
claims,

and expenses, including all costs and expenses incurred in defense of any
Proceeding

(including attorneys’ fees). Costs and expenses incurred by the Executive in
defense of

such Proceeding (including attorneys’ fees) shall be paid by the Company in
advance of

the final disposition of such litigation upon receipt by the Company of: (i) a
written

request for payment; (ii) appropriate documentation evidencing the incurrence,
amount,

and nature of the costs and expenses for which payment is being sought; and
(iii) an

undertaking adequate under applicable law made by or on behalf of the Executive
to

repay the amounts so paid if it shall ultimately be determined that the
Executive is not

entitled to be indemnified by the Company under this Agreement.

 

General Provisions.

 

9.1 Waiver. The failure to enforce any provision of this Agreement shall not be

construed as a waiver of any such provision, nor prevent a party thereafter from

enforcing the provision or any other provision of this Agreement. The rights
granted the

parties are cumulative, and the election of one shall not constitute a waiver of
such

party's right to assert all other legal and equitable remedies available under
the

circumstances.

 

9.2 Notices. Any notice to be given to the Company under the terms of this

Agreement shall be addressed to the Company, to the attention of the Board of

Directors, at the address of its executive office set forth above, and any
notice to be

given to Executive shall be addressed to him at the residence address set forth
above,

or such other address as Company and/or Executive may hereafter designate in
writing

to the other. Any notice shali be deemed duly given when personaily deiivered or
five

(5) days after deposit in U.S. mail by registered or certified mail, postage
prepaid, as

provided herein.

 

9.3 Severability. The provisions of this Agreement are severable, and if any

provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in

whole or in part, the remainder of the provisions or enforceable parts thereof,
shall not

be affected thereby.

 

9.4 Assignment. Neither Executive nor the Company may assign this Agreement

without the prior written consent of the other; provided that this Agreement may
be

assigned to any successor to the Company's business without Executive's consent.
The

rights and obligations of the Company under this Agreement shall inure to the
benefit of

and be binding upon the successors and permitted assigns of the Company, and

Executive's rights under this Agreement shall inure to the benefit of and be
binding upon

his heirs and executors.

 

9.5 Modification and Waiver. No provision of this Agreement may be amended or

modified unless such amendment or modification is agreed to in writing and
signed by

the Executive and by The Board of Directors.

 

PAGE 6 OF 7

DocuSign Envelope ID: CC28ECFE-C46C-45E9-A136-E17B950976EE

 

 

 

EXECUTIVE: MARIJUANA COMPANY OF AMERICA, INC.

DocuSigned by: DocuSigned by:

 

 

JESUS QUINTERO EDWARD MANOLOS

 

DIRECTOR, AUTHORIZED SIGNATORY

 

PAGE 7 OF 7